Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                        Nos. 04-17-00842-CR and 04-17-00843-CR

                                       Jose ORTIZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2017CR4478 and 2015CR7889W
                        Honorable Jefferson Moore, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s memorandum opinion of this date, counsel’s motion to
withdraw is GRANTED and the trial court’s judgments are AFFIRMED. The trial court clerk is
ORDERED to prepare and file in each case a corrected bill of costs showing that no court-
appointed attorney’s fees are assessed against Ortiz.

      SIGNED October 10, 2018.


                                              _____________________________
                                              Karen Angelini, Justice